Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 1 of 29



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  Case No. 1:19-cv-21837


  FLORIDA OPTOMETRIC PHYSICIANS
  NETWORK, INC., a Florida corporation,

  Plaintiff,

  v.

  LINNAEUS, INC., a Delaware corporation,

         Defendant.
  ______________________________________/

          COMPLAINT FOR DECLARATORY JUDGMENT AND PETITION FOR
       CANCELLATION OF DEFENDANT’S U.S. TRADEMARK REGISTRATION FOR
                               “THESYS”

          Plaintiff, Florida Optometric Physicians Network, Inc. (“FOPN” or “Plaintiff”), by and

  through its undersigned attorney, brings this action for declaratory judgment and petition for

  cancellation of the U.S. Trademark registration for THESYS against Defendant, Linnaeus, Inc.,

  (“LINNAEUS” or “Defendant”), and alleges:

                                    NATURE OF THE ACTION

          1.     This is an action for declaratory judgment wherein Plaintiff seeks this Court to find

  that Plaintiff may by itself, its affiliates, assigns, and/or by and through third party(ies), modify,

  change, add to, delete from, develop overall enhancements, and derivative works to Defendant’s

  software known as THESYS (hereinafter collectively referred to as “the Software”); and, including

  without limitation, may by itself, its affiliates, and/or assigns, use, market, license, assign, sell,

  exploit and/or offer for sale the Software under, including without limitation, any name, trademark

  and/or service mark that Plaintiff owns or controls to any and all third party(ies) without giving
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 2 of 29



  credit or further remuneration to Defendant or any third party claiming rights on behalf of

  Defendant (hereinafter “intended actions”). Plaintiff further seeks this Court to find that Plaintiff’s

  intended actions (a) do not violate or breach any contractual obligations by and between Plaintiff

  and Defendant, if any; (b) do not infringe any copyright owned and or controlled by Defendant;

  (c) do not infringe, dilute, or tarnish any trademark rights of Defendant, including without

  limitation Defendant’s marks LINNAEUS, which registrations were cancelled May 1, 2019 and

  August 29, 2009 respectively by the United States Patent and Trademark Office (“USPTO”),

  and/or THESYS, which registration is scheduled for cancellation July 1, 2019 by the USPTO; and,

  (d) do not violate any trade secret rights of the Defendant under any state or federal rule, law, or

  regulation. Additionally, Plaintiff petitions this Court to cancel Defendant’s THESYS registered

  U.S. Trademark.

                                            JURISDICTION

          2.      Jurisdiction is appropriate in the Southern District of Florida because the contracts

  at issue were entered into by and between the Plaintiff and Defendant in Miami-Dade County, the

  events at issue in the underlying case all took place in the Southern District, and the parties

  expressly agreed that the U.S. District Court in Miami, Florida, was the sole and exclusive

  jurisdiction and venue for any dispute between them.

          3.      Pursuant to paragraph 14(a) and (b) of the Software License Agreement by and

  between the parties to this action dated February 28, 2005, which is attached hereto as Exhibit

  “A,”:

          “(a) This Agreement is made in the State of Florida and shall be interpreted and construed
          in accordance with the local, internal law, and not the conflicts laws, of the State of Florida.

          (b) The forum selected for any proceeding or suit in law or equity arising from or incident
          to this Agreement as between the parties hereto shall be located in Dade County, Florida.”

          4.      Pursuant to paragraph eight (8)(i) of the Termination, Mutual Release and License

                                                     2
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 3 of 29



  Agreement (hereinafter “Termination Agreement”) entered into by and between the parties to this

  lawsuit on or about March 3, 2010, attached hereto as Exhibit “B,” the parties agreed:

         “Governing Law; Jurisdiction. This Agreement shall be governed by and construed and
         enforced in accordance with the laws of the State of Florida, without regard to its conflict
         of laws rules. Any dispute arising under this Agreement shall be resolved solely and
         exclusively in the United States District Court in Miami, Florida and the Parties hereby
         waive any objection to jurisdiction or venue.”

         5.      This Court has subject matter jurisdiction pursuant to the Declaratory Judgment

  Act, 28 U.S.C. §§ 2201 and 2202, as well as under the Lanham Act, 15 U.S.C. §§ 1051 et seq.,

  and pursuant to 28 U.S.C. §§ 1331, 1332, 1338, and 1367 together with 15 U.S.C. § 1121.

         6.      Additionally, this Court has federal question jurisdiction over the claims in this

  action which relate to federal trademark rights pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§

  1331, 1338 and 1367(a).

         7.      Moreover, this Court has federal question jurisdiction over the claims in this action

  which relate to copyright pursuant to 17 U.S.C. §101 et seq.; 28 U.S.C. §1331 (federal question);

  and 28 U.S.C. §1338(a) (copyright).

         8.      Furthermore, this Court has jurisdiction over this case founded upon diversity of

  citizenship pursuant to 28 U.S.C. §1332(a) because there is complete diversity of citizenship

  between Plaintiff and the Defendant and the amount in controversy exceeds $75,000, exclusive of

  interest and costs.

         9.      This Court has personal jurisdiction over the Defendant because the parties

  contemplated the potential for litigation within this forum without regard to minimum contacts by

  contractually choosing Miami-Dade County as the sole and exclusive jurisdiction and venue for

  any legal proceedings arising under the agreements in question.

                                               VENUE

         10.     Venue is appropriate in the Southern District of Florida pursuant to 28 U.S.C. §

                                                   3
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 4 of 29



  1391, as the contracts at issue were entered into in Miami-Dade County, the events at issue in the

  underlying case all took place in the Southern District, and the parties expressly agreed that the

  U.S. District Court in Miami, Florida, was the sole and exclusive venue for any dispute between

  them. See ¶¶2-4, and 9 supra.

                          ACTUAL CASE OR CONTROVERSY EXISTS

         11.     An actual case and controversy of a justiciable nature exists between Plaintiff and

  Defendant involving the rights and obligations of the parties under the attached contracts and

  dependent upon the construction of same, the controversy may be determined by a judgment of

  this Court, without other suits. The dispute is definite and concrete, touching the legal relations of

  the parties herein who have adverse legal interests that are real and substantial. This action seeks

  specific relief through a decree of a conclusive character. The facts alleged, under all the

  circumstances, show that there is sufficient immediacy and reality to warrant the issuance of a

  declaratory judgment.

         12.     More specifically, pursuant to the Software License Agreement and the Termination

  Agreement, Plaintiff has been rightfully maintaining the Software for its internal use since 2005

  and has continued to do so after Defendant ceased doing business in or about early 2010. Under

  the Software License Agreement, as set forth in more detail below in paragraph 26 et seq., Plaintiff

  was given, including without limitation, the unfettered right to make derivative works of the

  Software, own all copyrights thereto, and sell, assign, license, exploit, and market same to third

  party(ies) without any restrictions, and, more generally, use same in any way, shape, form or

  fashion without credit or any further remuneration to Defendant whatsoever.

         13.     On or about March 3, 2010, after Defendant informed Plaintiff that it was

  imminently about to dissolve, Plaintiff signed the Termination Agreement, which Plaintiff

  contends is ambiguous with respect to whether or not Plaintiff may rewrite the Software

                                                    4
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 5 of 29



  completely at this time and own, license, sell, assign, exploit, and market same to third party(ies)

  without any restrictions, and, more generally, use the resultant derivative work in any way, shape,

  form or fashion without credit or further remuneration to Defendant.

          14.     Plaintiff has expended several million dollars maintaining the Software to date, but

  same has become so outdated that it needs to be completely rewritten and recoded in a current

  language. The resulting derivative work will more than likely cost Plaintiff several more millions

  of dollars, and for Plaintiff to invest that sum it needs to be sure it has all rights with respect to

  same, including the rights to own, license, sell, assign, exploit, and market same to third party(ies)

  without any restrictions, and, more generally, use the resultant derivative work in any way, shape,

  form or fashion without credit or further remuneration to Defendant.

          15.     The declaratory relief sought herein is for purposes of ensuring that Plaintiff’s

  intended actions with respect to the Software, as more fully defined in ¶1 supra, will not result in

  exposure to liability for breach of contract, copyright infringement, trademark infringement, and/or

  trade secret misappropriation. In a nutshell, while both the Software License Agreement and the

  Termination Agreement give the Plaintiff the right to make derivative works of the Software, ¶1(a)

  of the Termination Agreement questionably purports to limit Plaintiff’s unfettered right under the

  Software License Agreement to make derivative works by restricting Plaintiff to using same for its

  internal use and solely for maintenance purposes. Plaintiff contends that the Termination

  Agreement is ambiguous and/or void for insufficient consideration. Plaintiff alleges that the “Eye

  Care Portion” referred to in ¶¶1(c) and (d) of the Termination Agreement includes and contains

  paragraph 2(b)(2) of the Software License Agreement, and, as a result thereof, Plaintiff has the

  absolute right to, including without limitation, sell, license, assign, exploit and market the resultant

  derivative works to third parties as opposed to “internally and for maintenance purposes only.”



                                                     5
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 6 of 29



                                           THE PARTIES

         16.     Plaintiff FOPN is a Florida corporation in good standing with its principal place of

  business at 7352 NW 34 St., Miami, FL 33122.

         17.     Defendant LINNAEUS is a Delaware corporation with its principal place of

  business at 354 Cool Springs Blvd., 104, Franklin, TN 37067. The registered agent of record is

  The Corporation Trust Company, Corporation Trust Center, 1209 Orange St., Wilmington, DE

  19801, Phone: 302.658.7581. See Exhibit “C” which is the Delaware Secretary of State website

  status printout for LINNAEUS showing it is presently void and that it filed its last annual report

  in 2009.

         18.     Defendant is still listed as the owner of the following three (3) federal trademark

  registrations. Notwithstanding, for the reasons set forth in ¶19 below, the registrations for the two

  (2) marks named LINNAEUS were cancelled by the USPTO on May 1, 2019 and August 29, 2009

  respectively, and THESYS registration is slated for cancellation on July 1, 2019:



         (a)                  LINNAEUS

         Word Mark            LINNAEUS
         Goods and            IC 009. US 021 023 026 036 038. G & S: computer software for use
         Services             in claims processing for managed care providers in the health care
                              industry. FIRST USE: 19960401. FIRST USE IN COMMERCE:
                              19960401
         Mark Drawing
                              (1) TYPED DRAWING
         Code
         Serial Number        75328543
         Filing Date          July 22, 1997
         Current Basis        1A
         Original Filing
                              1A
         Basis
         Published for
                              July 21, 1998
         Opposition


                                                   6
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 7 of 29



        Registration
                          2195408
        Number
        Registration
                          October 13, 1998
        Date
        Owner             (REGISTRANT) Linnaeus, Inc. CORPORATION DELAWARE 354
                          COOL SPRINGS BLVD. SUITE 104 FRANKLIN TENNESSEE 37067
        Attorney of
                          JILL M. PIETRINI
        Record
        Type of Mark      TRADEMARK
        Register          PRINCIPAL
        Affidavit Text    SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20090407.
        Renewal           1ST RENEWAL 20090407
        Live/Dead
                          DEAD
        Indicator
        Cancellation
                          May 1, 2019
        Date


        (b)               LINNAEUS

        Word Mark         LINNAEUS
        Goods and         (CANCELLED) IC 042. US 100 101. G & S: consulting services in the
        Services          fields of health care and managed care. FIRST USE: 19960401.
                          FIRST USE IN COMMERCE: 19960401
        Mark Drawing
                          (1) TYPED DRAWING
        Code
        Serial Number     75328524
        Filing Date       July 22, 1997
        Current Basis     1A
        Original Filing
                          1A
        Basis
        Published for
                          November 3, 1998
        Opposition
        Registration
                          2220174
        Number
        Registration
                          January 26, 1999
        Date
        Owner             (REGISTRANT) Linnaeus, Inc. CORPORATION DELAWARE 3305
                          Breckenridge Boulevard, Suite 118 Duluth GEORGIA 30136
        Attorney of
                          JILL M. PIETRINI
        Record


                                             7
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 8 of 29



        Type of Mark      SERVICE MARK
        Register          PRINCIPAL
        Affidavit Text    SECT 15. SECT 8 (6-YR).
        Live/Dead
                          DEAD
        Indicator
        Cancellation
                          August 29, 2009
        Date


        (c)               THESYS

        Word Mark         THESYS
        Goods and         IC 035. US 100 101 102. G & S: information management services,
        Services          namely, computerized database management for managed health
                          care organizations. FIRST USE: 19970530. FIRST USE IN
                          COMMERCE: 19970530
        Mark Drawing
                          (1) TYPED DRAWING
        Code
        Serial Number     75315401
        Filing Date       June 26, 1997
        Current Basis     1A
        Original Filing
                          1A
        Basis
        Published for
                          October 6, 1998
        Opposition
        Registration
                          2214058
        Number
        Registration
                          December 29, 1998
        Date
        Owner             (REGISTRANT) Linnaeus, Inc. CORPORATION DELAWARE 354
                          Cool Springs Blvd Suite 104 Franklin TENNESSEE 37067
        Attorney of
                          JILL M. PIETRINI
        Record
        Type of Mark      SERVICE MARK
        Register          PRINCIPAL
        Affidavit Text    SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20090508.
        Renewal           1ST RENEWAL 20090508
        Live/Dead         LIVE. However, the latest date §§8 & 9 can be filed by paying an
        Indicator         additional fee:
                          Jul. 01, 2019

        19.   Plaintiff alleges that Defendant has not used any of the foregoing trademarks since
                                               8
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 9 of 29



  it ceased doing business in early 2010 and has, as a matter of law, abandoned same. The USPTO

  cancelled the Defendant’s marks named LINNAEUS on May 1, 2019 and August 29, 2009

  respectively for failure to timely file the required maintenance documents. THESYS will likewise

  be cancelled if Defendant does not file the required maintenance documents prior to July 1, 2019.

                                                  FACTS

          20.       Defendant LINNAEUS and Plaintiff FOPN entered into the Software License

  Agreement on or about February 28, 2005, as Licensor and Licensee respectively.

          21.       FOPN alleges that at all material times hereto, it has never defaulted and has

  completely performed any and all covenants, duties, and obligations under same and/or any and

  all other agreements, if any, with Defendant.

          22.       Plaintiff FOPN alleges that it has fulfilled all conditions precedent to the bringing

  of this action.

          23.       Pursuant to paragraph 6(c) of the Software License Agreement:

          “Linnaeus warrants and represents that it owns and/or controls any and all rights in and to
          the Software, Enhancements, and Documentation, including, but not limited to worldwide
          copyright, trademark and patent rights, and that it will own or control said rights for the
          duration of this Agreement free from any and all claims of third parties.”

          24.       Pursuant to paragraphs 2(a)(1) and 2(c) of the Software License Agreement,

  LINNAEUS granted FOPN a “worldwide and perpetual” license to the Software, Enhancements

  and Documentation, for a one-time perpetual license fee of $50,000.00 as sole consideration. The

  $50,000.00 was in addition to other payments remitted simultaneously to Defendant for other

  services it was to provide under the Software License Agreement. The total of the initial payments

  to Defendant under the Software License Agreement exceeded this Court’s jurisdictional minimum

  of $75,000.00.

          25.       To date, FOPN has spent several million dollars on the Software.


                                                      9
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 10 of 29



          26.    Paragraph 2(b)(2) of the aforementioned Software License Agreement granted

   FOPN, including without limitation, the following rights to make, exclusively own and exploit

   derivative works using the underlying source code belonging to LINNAEUS:

          “Licensee may itself, or by and through third party(ies), modify, change, add to, delete
          from, develop overall enhancements, and derivative works to the Software, Enhancements
          and Documentation ("Licensee's Enhancements"). Notwithstanding anything contained to
          the contrary in this Agreement, the Exhibits, Schedules, and Addendum(s) attached hereto,
          it is hereby understood and agreed that Licensee is and shall be the exclusive owner of any
          and all rights in and to Licensee's Enhancements, including but not limited to copyright,
          and Licensee shall have the right to exercise all rights of copyright as owner with respect
          thereto, including but not limited to: all exclusive rights specified in 17 U.S.C. Sec. 106.
          Licensee may register Licensee's Enhancements for copyright in its own name, or in the
          name of any third party(ies). Any and all Licensee's Enhancements are entirely the property
          of Licensee, Licensee's successors and assigns, absolutely and forever, for any and all
          copyright terms and all extension and renewal terms of copyright whether now known or
          hereafter created throughout the world, for all uses and purposes whatsoever, whether now
          known, or in the future created, in any and all media, whether now known or in the future
          created, and free from the payment to Linnaeus of any further remuneration whatsoever.
          Licensee is hereby authorized to use Licensee's Enhancements in any way, shape, form,
          media, and/or fashion, whether now known or in the future created. It is hereby understood
          and agreed that Linnaeus shall not be required to support Licensee's Enhancements in any
          way, shape or form.”

          27.    Paragraph 10(b) of the aforementioned Software License Agreement gave Plaintiff

   the right to obtain a copy of THESYS source code held in escrow upon the occurrence of one or

   more of the following events: “Linnaeus filing a voluntary petition for bankruptcy or for

   dissolution; Linnaeus being placed in involuntary bankruptcy and thirty (30) days having elapsed

   from the institution of said involuntary petition for bankruptcy without the dismissal of such

   petition; and/or Linnaeus making an assignment for the benefit of creditors. Additionally, the

   Source Code Escrow Agreement attached as Exhibit “D” to the Software License Agreement

   expands the events triggering Plaintiff’s right to get the THESYS source code upon the occurrence

   of Linnaeus ceasing to provide or arrange for the development and/or support of the Software, or

   is not available to Licensee [FOPN]. See ¶5(a) of Exhibit “D” of the Software License Agreement

   attached hereto as Exhibit “A.”
                                                  10
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 11 of 29



          28.     In or about January of 2010, LINNAEUS informed FOPN that it was going to

   imminently dissolve and cease operations completely, including but not limited to support and/or

   development of the Software. See the second WHEREAS clause of the Termination Agreement,

   set forth in paragraph 30 below.

          29.     On or about March 3, 2010 FOPN and LINNAEUS entered into the Termination

   Agreement and FOPN was given the source code to the Software shortly thereafter.

          30.     The Recitals in the Termination Agreement state in pertinent part:

          “WHEREAS, Linnaeus and Customer entered into that certain Software License
          Agreement dated 28th day of February 2005, as amended and that certain Software License
          Agreement dated on or about May 1, 2007 related to the Web Portal Software (collectively,
          the "License Agreements"), pursuant to which Linnaeus granted Customer a non-exclusive
          license to use Linnaeus' proprietary THESYS® and Web Portal software (collectively, the
          "Software");

          WHEREAS, Linnaeus has advised Customer it is ceasing business operations imminently
          and desires to terminate all maintenance and support of the Software and any other
          obligations of Linnaeus set forth in the License Agreements as of the Effective Date hereof;

          WHEREAS, the Parties have determined it is in their mutual best interests to resolve this
          matter amicably and without the need for formal legal proceedings; and

          WHEREAS, in consideration for Customer's release of Linnaeus from all claims arising
          out of or related to the License Agreements and termination of Linnaeus' obligations
          thereunder, Linnaeus is willing to grant to Customer a world-wide, royalty-free, non-
          exclusive license to use, reproduce, modify, make, have made, use, or practice all or any
          part of the source code and related materials, including without limitation the
          documentation, in the possession or control of Linnaeus for the Software including material
          related to the 6.9 and 6.10 versions of the THESYS® Software (collectively, the "Source
          Code Materials").”

          31.     FOPN alleges that it is unaware of any executed Software License Agreement dated

   on or about May 1, 2007 related to its Web Portal Software (as above mentioned in the first

   WHEREAS clause of the Termination Agreement) and contends that it solely owns the copyright

   to same as provided by paragraph 26 supra setting forth paragraph 2(b)(2) of the February 28,

   2005 Software License Agreement (Exhibit “A”).


                                                  11
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 12 of 29



          32.     While the WHEREAS clauses of the Termination Agreement allude to giving

   FOPN the right to make derivative works from the source code, it appears that the AGREEMENT

   section of same dubiously purports to severely limit the rights that FOPN already obtained under

   the Software License Agreement, and, in fact, it is unclear whether or not FOPN received any

   benefit whatsoever.

          33.     Contrary to the February 28, 2005 Software License Agreement (Exhibit “A”), the

   AGREEMENT section of Termination Agreement states:

          “1. Grant of License.

          (a) Limited License; Delivery. In consideration for Customer's release of Linnaeus as set
          forth in Section 3 hereof, Linnaeus hereby grants to Customer a world-wide, royalty-
          free, nonexclusive license to use, reproduce, modify, make, have made, use, or practice
          all or any part of the Source Code Materials, in each instance, for Customer's internal
          use and solely to maintain the Software [emphasis added]. Linnaeus represents and
          warrants to Customer that it owns and/or controls all of the rights, title and interests in and
          to the Software and the Source Code Materials and has the legal right to grant the license
          granted herein to Customer. For purposes of clarification, no right or license is granted to
          Customer to publicly perform, publicly display, or otherwise distribute any of the Source
          Code Materials. Linnaeus shall deliver to Customer one (l) complete copy of the most up-
          to-date version of the Source Code Materials and the Software within five days of the
          Effective Date.

          (b) Proprietary Notices. Customer agrees to use reasonable commercial efforts to ensure
          that any copy of the Source Code Materials in Customer's possession or control shall
          maintain Linnaeus' copyright legend and a notice that the Software and Source Code
          Materials are the confidential property of Linnaeus and that access thereto is limited by the
          provisions of this Agreement.

          (c) Restrictions. Customer shall not: (i) sell, distribute, lease, rent, sublicense, or otherwise
          grant rights to the Source Code Materials or Software in whole or in part to any third party;
          (ii) electronically transfer the Software in whole or in part from its computer server, or any
          other computer or device, to any third party or enable any timesharing or service bureau
          use of the Source Code Materials or Software by any third party; (iii) use or distribute any
          copies of the Source Code Materials, except for purposes of backing up Customer's data
          and as expressly permitted by this Agreement; or (iv) use the Source Code Materials to
          develop, market or distribute software or products competitive with the Software.
          Notwithstanding the foregoing, nothing herein shall apply to restrict Customer with
          regard to the Eye Care Portion exclusively owned by Customer, as defined in Section
          1 (d), below [emphasis added].

                                                     12
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 13 of 29




          (d) Ownership. The Source Code Materials are licensed, not sold. This Agreement is a true,
          limited license which is in no sense a sale or transfer of ownership rights in the Software
          or the Source Code Materials. Notwithstanding the foregoing, this Agreement
          recognizes the exclusive ownership by Customer of all portions of the Software and
          Source Code Materials relating to eye or vision care and its accompanying
          components including but not limited to its portal, source code and software,
          enhancements thereto and derivative works therefrom, provided that this Agreement
          does not grant any right of ownership to Customer other than as expressly provided
          in the License Agreements (collectively "Eye Care Portion") [emphasis added]. This
          Agreement does not grant any right or license to Customer other than as expressly provided
          herein, and no other grant or license is to be implied by or inferred from any provision of
          this Agreement. Without limiting the generality of the foregoing, except as specifically
          provided in this Agreement, Customer may not grant any third party any rights to the
          Software or the Source Code Materials. Linnaeus reserves the exclusive right to
          continue to use, copy, modify, develop, distribute, promote, offer, commercialize and
          sell the Software and Source Code Materials excluding all Software, Source Code
          Materials, enhancements, derivative works and documentation for eye care and/or
          vision products. The restrictions in Section 1(c), above, shall apply equally to restrict
          Linnaeus with regard to the foregoing Eye Care Portion exclusively owned by
          Customer [emphasis added].

          34.     The above highlighted portions of paragraphs 1(c) and 1(d) of the Termination

   Agreement (Exhibit “B”) are ambiguous because the “License Agreements” (as defined in the first

   WHEREAS clause of same as set forth in paragraph 30 supra), refer only to the Software License

   Agreement (in the singular) attached as Exhibit “A,” as has been alleged above in paragraph 31

   (Plaintiff is unaware of any agreement dated May 1, 2007), and the Software License Agreement

   has no section whatsoever limiting paragraph 2(b)(2) of same to eye care and/or vision products

   (inaccurately referred to as the “Eye Care Portion” by the Termination Agreement).

          35.     In the event the Termination Agreement is interpreted so as not to include the rights

   already granted to Plaintiff under ¶2(b)(2) of the Software License Agreement, Plaintiff strenuously

   argues that said Termination Agreement fails for insufficient consideration on its face because

   pursuant to the Software License Agreement: (a) FOPN already paid for and obtained an exclusive,

   worldwide perpetual license to the Software [see paragraphs 2(a)(1) and 2(c) of the Software

   License Agreement], (b) FOPN already had the unfettered rights, including without limitation, to
                                                   13
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 14 of 29



   make and own derivative works to THESYS, under paragraph 2(b)(2) of the Software License

   Agreement, without being limited by the above highlighted language of paragraph 1(a) of the

   Termination Agreement to “internal use and solely for the purpose of maintaining the Software,”

   or the limitations contained in paragraphs 1(c) and/or (d), free from any and all claims by

   LINNAEUS, and, (c) FOPN already had the right to obtain the source code from escrow (see

   paragraphs 27, 28 and 30 supra).

          36.     The Termination Agreement further provides in paragraph 8(c):

          “If legal action is commenced to enforce any provision of this Agreement, the prevailing
          Party in such action shall be entitled to recover its attorneys' fees and expenses at all levels
          of proceedings, including mediation, arbitration, trial and/or appeal, in addition to any other
          relief that may be granted.”

          37.     Plaintiff retained the undersigned attorney to represent it in this action.

          38.     In light of the above, a case or controversy exists between Plaintiff and Defendant

   that is definite and concrete, touching the legal relations of the parties having adverse legal

   interests. The case or controversy between Plaintiff and Defendant is of sufficient immediacy and

   reality to warrant the issuance of a declaratory judgment. Plaintiff seeks this Court declare, inter

   alia, that it may make derivative works to the Software, and license, assign, market, exploit, sell

   and/or offer same for sale to third party(ies) without giving credit or further remuneration to

   Defendant, free from any and all claims of Defendant or any third party deriving rights from

   Defendant to the contrary, either by adjudging (a) that the Termination Agreement is void ab initio,

   and/or (b) construing the Termination Agreement’s above referenced highlighted language in

   paragraphs 1(a), 1(c) & (d) to mean the “Eye Care Portion” includes and contains paragraph 2(b)(2)

   of the Software License Agreement, and/or (c) holding that 2(b)(2) survives the Termination

   Agreement, and/or (d) by any other declaratory judgment that is just and proper. Moreover, the

   Plaintiff has a real and reasonable apprehension of litigation based upon Defendant’s alleged


                                                    14
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 15 of 29



   attempts to assign, or actual assignment(s) of its rights to creditors, including Plaintiff. Under all

   the circumstances, a real and substantial dispute exists between the parties.

                                          COUNT I
     (Declaratory Judgment that Exhibit “B,” the Termination, Mutual Release, and License
                  Agreement, is Void Ab Initio for Insufficient Consideration)

          39.     Plaintiff hereby realleges and incorporates by reference each and every allegation

   contained in paragraphs 1 through 38 of this complaint as if fully set forth hereat.

          40.     Plaintiff files this count for declaratory judgment on the basis that the Termination

   Agreement attached hereto as Exhibit “B” never formed because of insufficient consideration. The

   declaratory relief sought herein is for purposes of ensuring that Plaintiff’s intended actions, as

   defined in ¶1 supra, including but not limited to its marketing, selling, licensing, assigning, and/or

   exploiting derivative works of the Software to third party(ies), will not result in its exposure to

   liability for breach of contract, copyright infringement, trademark infringement and/or trade secret

   misappropriation.

          41.     As stated in paragraph 20 supra, Defendant LINNAEUS and Plaintiff FOPN

   entered into Exhibit “A,” the Software License Agreement, on or about February 28, 2005, as

   Licensor and Licensee respectively.

          42.     Pursuant to said Software License Agreement, (a) Plaintiff paid for and obtained an

   exclusive, world-wide, perpetual, royalty free license to the Software [see ¶24 supra citing

   paragraphs 2(a)(1) and 2(c) of said Software License Agreement]; (b) Plaintiff paid for and

   obtained any and all rights, including without limitation, to make and own derivative works to the

   THESYS Software, and market, sell, assign, license, and exploit same to third party(ies), free from

   any claims by Defendant [see ¶26 supra citing paragraph 2(b)(2) of said Software License

   Agreement]; and (c) Plaintiff had a right to obtain the source code from escrow (see paragraphs

   27, 28 and 30 supra) because Defendant advised it was dissolving and ceasing its development,
                                                    15
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 16 of 29



   support, and maintenance of the Software.

          43.     The Recitals of the Termination Agreement (see Exhibit “B” and ¶30 supra)

   acknowledge, inter alia, the Software License Agreement (Exhibit “A”), and that Defendant

   advised Plaintiff it was ceasing business operations imminently and desired to terminate all

   maintenance and support of the Software set forth in the “License Agreements.” In consideration

   of exchanging mutual releases, Defendant was willing to grant to FOPN “a world-wide, royalty-

   free, non-exclusive license to use, reproduce, modify, make, have made, use, or practice all or any

   part of the source code and related materials, including without limitation the documentation, in

   the possession or control of Linnaeus for the Software including material related to the 6.9 and

   6.10 versions of the THESYS® Software (collectively, the ‘Source Code Materials’).” See the last

   WHEREAS clause of the Recitals in the Termination Agreement.

          44.     Notwithstanding the Recitals in the Termination Agreement, wherein on the one

   hand Defendant alluded to giving Plaintiff the same rights as under paragraph 2(b)(2) of the

   Software License Agreement, on the other hand, in the AGREEMENT section of the very same

   Termination Agreement, Defendant purportedly severely limited those broad rights by injecting

   into paragraph 1(a) of the Termination Agreement language that stated in consideration of the

   release contained in paragraph 3 thereof, Defendant granted Plaintiff “a world-wide, royalty-free,

   non-exclusive license to use, reproduce, modify, make, have made, use, or practice all or any part

   of the THESYS source code materials, in each instance for [Plaintiff’s] internal use and solely

   to maintain the Software.” Emphasis added. See the Termination Agreement ¶1(a). This

   inexplicably and questionably gave Plaintiff less rights than it already had under paragraph 2(b)(2)

   of the Software License Agreement.

          45.     Pursuant to the 2005 Software License Agreement (Exhibit “A”), Plaintiff paid

   $50,000.00 for and already received the very same world-wide, royalty-free, perpetual license to
                                                   16
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 17 of 29



   the THESYS Software. What did Plaintiff receive as consideration under the cryptic Termination

   Agreement? Plaintiff contends it is unclear as to whether it received any benefit whatsoever.

           46.    Pursuant to paragraph 8(i) of the Termination Agreement, the contract is to be

   governed and construed under Florida law. Under well-established Florida law, an essential

   element to valid contract formation is adequacy of consideration. Moreover, Plaintiff alleges that

   Defendant drafted both the Software License Agreement and the Termination Agreement, and as a

   result thereof, this Court should construe any ambiguities against the drafter, to-wit, the Defendant.

   Under Florida law, any contractual agreement lacking the requisite sufficient consideration is void

   ab initio.

           47.    Arguably, Plaintiff received nothing of value in addition to the rights it already

   owned by entering the Termination Agreement and due to the complete lack of additional

   consideration, the agreement is void ab initio under Florida law.

           48.    The Termination Agreement further provides in paragraph 8(c):

           “If legal action is commenced to enforce any provision of this Agreement, the prevailing
           Party in such action shall be entitled to recover its attorneys' fees and expenses at all levels
           of proceedings, including mediation, arbitration, trial and/or appeal, in addition to any other
           relief that may be granted.”

           49.    Plaintiff retained the undersigned attorney to represent it in this action.

           50.    Accordingly, Plaintiff respectfully requests entry of declaratory judgement in its

   favor and against Defendant, declaring that the Termination Agreement is void ab initio for lack

   of sufficient consideration because (a) Plaintiff already paid for and obtained an exclusive, world-

   wide, perpetual, royalty free license to the Software; (b) Plaintiff already had the rights, including

   without limitation, to make, own, sell, assign, market and exploit derivative works to the THESYS

   Software to third party(ies), free from any claims by Defendant as set forth in paragraph 2(b)(2)

   of the Software License Agreement; and (c) Plaintiff already had the right to obtain the source code

                                                     17
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 18 of 29



   from escrow (see paragraphs 27, 28 and 30 supra). Plaintiff further requests an award of attorneys’

   fees and costs together with any such further relief this Court deems just and proper.

                                           COUNT II
        (Alternatively, Declaratory Judgment that the “Eye Care Portion” referred to in
   paragraphs 1(a), 1(c) & (d) of the Termination Agreement contains and includes ¶2(b)(2) of
     the Software License Agreement and/or that ¶2(b)(2) of the Software License Agreement
                              survives the Termination Agreement)

          51.     Plaintiff hereby realleges and incorporates by reference each and every allegation

   contained in paragraphs 1 through 38 of this complaint as if fully set forth herein.

          52.     Plaintiff alternatively seeks declaratory judgement construing the highlighted

   language in paragraphs 1(a), 1(c) & (d) of the Termination Agreement set forth in paragraph 33

   supra, to mean the “Eye Care Portion” contains and includes ¶2(b)(2) of the Software License

   Agreement fully set forth in ¶26 supra, and/or holding that ¶2(b)(2) of the Software License

   Agreement survives the Termination Agreement. The declaratory relief sought herein addresses a

   genuine justiciable issue and/or actual controversy between the parties for purposes of ensuring

   that Plaintiff’s intended actions with respect to the Software, as defined in ¶1 supra, will not result

   in its exposure to liability for breach of contract, copyright infringement, trademark infringement,

   and/or trade secret misappropriation.

          53.     ¶2(b)(2) of the Software License Agreement gave Plaintiff, by itself, and/or by and

   through third parties, the right to modify, develop enhancements and derivative works to the

   THESYS Software and also granted Plaintiff sole and exclusive ownership to all right, title and

   interest in same, absolutely and forever, including without limitation, any and all copyrights with

   respect thereto. It did not limit those rights to eye care services and products as purportedly done

   in the Termination Agreement ¶¶1(c) & (d), nor did it limit those rights to Plaintiff’s “internal use

   and for maintenance purposes only” which also was purportedly done in the Termination


                                                     18
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 19 of 29



   Agreement ¶1(a).

          54.     As reflected in paragraphs 33 and 34 supra, the highlighted portions of paragraphs

   1(c) and 1(d) of the Termination Agreement are ambiguous because the “License Agreements” (as

   defined in the first WHEREAS clause of the Termination Agreement), refer only to the Software

   License Agreement (Exhibit “A”) in the singular, as alleged in paragraphs 31 and 34 supra

   (Plaintiff is unaware of any May 1, 2007 agreement), and the Software License Agreement has no

   section whatsoever limiting paragraph 2(b)(2) of same to “eye care and/or vision products”

   (inaccurately referred to as the “Eye Care Portion” by paragraphs 1(c) and (d) of the Termination

   Agreement).

          55.     Paragraph 1(d) of Termination Agreement’s language states that FOPN has

   exclusive ownership of:

          “all portions of the Software and Source Code Materials relating to eye or vision care and
          its accompanying components including but not limited to its portal, source code and
          software, enhancements thereto and derivative works therefrom, provided that this
          Agreement does not grant any right of ownership to Customer other than as expressly
          provided in the License Agreements (collectively "Eye Care Portion").”

          56.     Nowhere in the Software License Agreement (Exhibit “A”) is there reference to the

   so called “Eye Care Portion” of the Software. Paragraph 2(b)(2) is the only section therein

   referencing a grant of such rights to Plaintiff, which conveys the rights, including without

   limitation, to make and own enhancements and derivative works of the Software. These rights

   granted to Plaintiff in the Software License Agreement are unfettered, do not limit same to eye care

   or internal use for maintenance, and, including without limitation, do not prevent Plaintiff from

   marketing, licensing, selling, assigning, or using the resultant derivative works in any way, shape,

   form or fashion, including, without limitation, exploiting same to third party(ies).

          57.     Because paragraph 2(b)(2) of the Software License Agreement (Exhibit “A”) makes



                                                    19
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 20 of 29



   no reference to nor any distinction between the Software and the so called “Eye Care Portion”

   referenced in paragraphs 1(c) and 1(d) of the Termination Agreement, and there is no other section

   in the Software License Agreement referencing a grant of such rights for Plaintiff to, including

   without limitation, make and own enhancements and derivative works to the Software, there is

   simply no other logical construction but to find that the ambiguity must be construed against the

   Defendant as the party responsible for drafting the Termination Agreement. Defendant’s reference

   to Plaintiff’s exclusive ownership to the Software, source code, enhancements and derivative

   works “provided in the License Agreement (collectively ‘Eye Care Portion’),” as stated in

   paragraphs 1(a), 1(c) and 1(d) of the Termination Agreement, must contain and include paragraph

   2(b)(2) of the Software License Agreement.

           58.     There is no question Plaintiff is entitled to make and use derivative works and/or

   enhancements to the Software internally under either the Software License Agreement or the

   Termination Agreement. Plaintiff contends that the rewrite of the archaic Software code in modern

   computer language is not cost-effective unless it is not limited to eye care and can be, including

   without limitation, licensed, assigned, sold, assigned, and/or exploited to third party(ies). Plaintiff

   cannot confidently proceed with its intended actions listed in ¶1 supra without this Court declaring

   that said actions fall under ¶2(b)(2) and will not result in the aforementioned liability referenced

   in ¶52 supra.

           59.     Pursuant to paragraph 8(c) of the Termination Agreement (Exhibit “B”), Plaintiff is

   entitled to its costs and attorney’s fees as the prevailing party.

           60.     As an alternative to Count I, Plaintiff requests that the Court enter a judgment

   declaring that (a) paragraph 2(b)(2) of the Software License Agreement (Exhibit “A”) survives the

   Termination Agreement (Exhibit “B”); (b) any reference to Plaintiff’s ownership of the so called

   “Eye Care Portion” of the Software in the Termination Agreement (Exhibit “B”) contains and
                                                     20
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 21 of 29



   includes the grant of rights in paragraph 2(b)(2) of the Software License Agreement (Exhibit “A”)

   and same is incorporated into the Termination Agreement as if fully set forth therein; (c) Plaintiff

   may proceed with the “Licensee Enhancements” as defined in paragraph 2(b)(2) of the Software

   License Agreement as the sole and exclusive owner of same; and (d) Plaintiff is entitled to its costs

   and attorney’s fees incurred as a result of this action as well as any such further relief this

   Honorable Court deems just and proper.

                                           COUNT III
   (Declaratory Judgment of Non-Infringement of Defendant’s Alleged Copyright(s) in and to
     the Software by Ruling Plaintiff May Make Derivative Works of THESYS Software and
    including without limitation, Use, Market, License, Assign, Sell, and/or Offer for Sale the
   Software under any Name, Trademark or Service Mark that Plaintiff Owns or Controls to
         any and all Third Party(ies) Without Giving Credit or Further Remuneration to
                                           Defendant)

          61.     Plaintiff hereby realleges and incorporates by reference each and every allegation

   contained in paragraphs 1 through 38 of this complaint as if fully set forth hereat.

          62.     Plaintiff seeks declaratory judgement that the resulting derivative works and

   software enhancements as well as its intended actions described in ¶1 supra, will not infringe upon

   any of Defendant’s alleged copyrights, and that Plaintiff may offer, sell, assign, market, exploit,

   and/or offer for sale the Software under any name, trademark or service mark that Plaintiff owns

   or controls to any third party without giving credit or further remuneration to Defendant.

          63.     This action addresses a genuine justiciable issue and/or actual controversy between

   the parties upon matters relating to whether Plaintiff may make derivative works and

   enhancements to the Software and, that Plaintiff, as the sole and exclusive owner of all right, title

   and interest in same, including without limitation any copyrights therein, may proceed with its

   intended actions under ¶1 supra, free and clear from any claim of ownership by Defendant.

          64.     As described in paragraph 26 supra, paragraph 2(b)(2) of the Software License


                                                    21
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 22 of 29



   Agreement (Exhibit “A”) grants Plaintiff all right, title, and interest in and to any enhancements,

   modifications, or derivatives of the Software including the right to exercise any and all rights of

   copyright as owner with respect thereto, including without limitation, any and all exclusive rights

   specified in 17 U.S.C. §106. See Exhibit “A” ¶2(b)(2).

          65.     As stated in paragraphs 33 and 34 supra, there is an ambiguity with regard to the

   language in paragraphs 1(c) and 1(d) of the Termination Agreement (Exhibit “B”) as to the

   meaning of the so called “Eye Care Portion” of the Software.

          66.     The ambiguity as to the meaning of the so called “Eye Care Portion” of the Software

   must be resolved and construed against the drafter, Defendant, to contain and include the rights

   granted in paragraph 2(b)(2) of the Software License Agreement (Exhibit “A”).

          67.     Because Plaintiff is the sole and exclusive owner of any copyrights in and to any

   and all enhancements and derivatives of the Software, Plaintiff cannot be infringing upon any of

   Defendant’s alleged copyrights in the Software.

          68.     Pursuant to paragraph 8(c) of the Termination Agreement (Exhibit “B”), Plaintiff is

   entitled to an award of its costs and attorney’s fees as the prevailing party to this action.

   Additionally, the Court may award attorney’s fees and costs pursuant to 17 U.S.C. §505.

          69.     Accordingly, Plaintiff, requests this Honorable Court enter a judgment (a) declaring

   that Plaintiff is the sole and exclusive owner of any copyrights in and to including without

   limitation any derivatives and enhancements to the Software; (b) declaring that Plaintiff may make,

   including without limitation, derivative works and enhancements to the THESYS Software

   without infringing upon any of Defendant’s alleged copyrights; (c) declaring that Plaintiff may

   use, market, license, assign, sell, exploit, and/or offer for sale the Software under any name,

   trademark or service mark that Plaintiff owns or controls to any and all third party(ies) without



                                                   22
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 23 of 29



   giving credit or further remuneration to Defendant and without infringing upon any of Defendant’s

   alleged copyrights in the Software; and (d) awarding Plaintiff its costs and attorney’s fees together

   with any such further relief that this Court deems just and proper.

                                               COUNT IV
                        (Declaratory Judgment of Non-Infringement of Trademarks)

          70.     Plaintiff repeats and incorporates by reference the allegations contained in

   paragraphs 1 – 38 as if fully set forth hereat.

          71.     An actual and justiciable controversy has arisen and now exists between Plaintiff

   and Defendant concerning Defendant’s rights in and to the LINNAEUS and THESYS marks and

   Plaintiff’s possible infringement of the same based upon its intent to engage in marketing, selling

   and/or offering for sale the Software, products, services, and other related merchandise.

          72.     Defendant has not engaged in substantially exclusive use of the marks and/or the

   marks are not distinctive.

          73.     Defendant does not use its standard character mark THESYS as registered, nor does

   it use its LINNAEUS marks at all, and thus has abandoned its use of same. Note, Defendant’s

   USPTO Registrations for its LINNAEUS marks were cancelled May 1, 2019 and August 29, 2009

   respectively. The USPTO Registration for THESYS will likewise be cancelled if Defendant does

   not file the required maintenance documents prior to July 1, 2019. See ¶¶18 and 19 supra.

          74.     Defendant’s marks are merely descriptive, or deceptively misdescriptive, or

   primarily geographically descriptive or deceptively misdescriptive, or primarily surnames.

          75.     Defendant’s marks are not distinctive of Defendant’s goods or services in

   commerce.

          76.     The sale and/or offering or sale of the Software, products, services and related

   merchandise by Plaintiff is not likely to cause confusion, to cause mistake, or to deceive the

                                                     23
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 24 of 29



   consuming public as to the source of origin, sponsorship and/or affiliation with Defendant or of

   the goods and services offered by Plaintiff and Defendant.

          77.     Plaintiff seeks a declaratory judgment from this Court that Plaintiff’s intended

   actions (as defined in ¶1), use, marketing, assignment, sale, and/or offering for sale the Software,

   products, services, and related merchandise has not and does not infringe Defendant’s marks under

   state or federal law.

                                              COUNT V
                    (Declaratory Judgment of No Trademark Dilution or Tarnishment)

          78.     Plaintiff repeats and incorporates by reference the allegations contained in

   paragraphs 1 – 38 as if fully set forth herein.

          79.     An actual and justiciable controversy has arisen and now exists between Plaintiff

   and Defendant concerning Defendant’s rights in and to the LINNAEUS and THESYS marks and

   whether Plaintiff’s use of the same based upon its intent to engage in marketing, selling and/or

   offering for sale the Software, products, services, and other related merchandise constitutes

   trademark dilution.

          80.     Defendant has not engaged in substantially exclusive use of the marks and/or the

   marks are not distinctive.

          81.     Defendant does not use its standard character mark THESYS as registered, nor does

   it use its LINNAEUS marks at all, and thus has abandoned its use of same. Note, Defendant’s

   USPTO Registrations for its LINNAEUS marks were cancelled May 1, 2019 and August 29, 2009

   respectively. The USPTO Registration for THESYS will likewise be cancelled if Defendant does

   not file the required maintenance documents prior to July 1, 2019. See ¶¶18 and 19 supra.

          82.     Defendant’s marks are not famous.

          83.     Defendant’s marks are merely descriptive, or deceptively misdescriptive, or

                                                     24
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 25 of 29



   primarily geographically descriptive or deceptively misdescriptive, or primarily surnames.

          84.     Defendant’s marks are not distinctive of Defendant’s goods or services in

   commerce.

          85.     The use, marketing, sale and or offering for sale of the Software, products, services

   and related merchandise is not likely to dilute or tarnish the alleged distinctive quality or harm the

   reputation of Defendant’s marks.

          86.     Plaintiff seeks a declaratory judgment from this Court that Plaintiff’s intended

   actions (as defined in ¶1), use, marketing, sale, and/or offering for sale of the Software, products,

   services and related merchandise will not dilute or tarnish Defendant’s marks.

                                              COUNT VI
                       (Declaratory Judgment of No Trade Secret Misappropriation)

          87.     Plaintiff repeats and incorporates by reference the allegations contained in

   paragraphs 1 – 33 as if fully set forth herein.

          88.     An actual and justiciable controversy has arisen and now exists between Plaintiff

   and Defendant concerning Defendant’s rights in and to protectable trade secrets associated with

   the THESYS Software, if any, and whether Plaintiff’s intended actions as described in paragraph

   1 supra, constitutes a misappropriation of Defendant’s trade secrets, if any, under any federal or

   state rule, law, statute, or regulation, including but not limited to the Uniform Trade Secret Act

   and Florida Statute §688.001, et seq.

          89.      As more particularly stated in paragraph 26 supra, paragraph 2(b)(2) of the

   Software License Agreement (Exhibit “A”), gave Plaintiff, by itself, or by and through third parties,

   the right to modify, develop enhancements and derivative works to the THESYS Software and

   also granted Plaintiff sole and exclusive ownership in and to all right title and interest to such

   modifications, enhancements, and derivative works, absolutely and forever, including but not


                                                     25
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 26 of 29



   limited to, any and all copyrights with respect thereto. See Exhibit “A” ¶2(b)(2).

           90.      Paragraph 5 of the Software License Agreement (Exhibit “A”) as well as paragraph

   4 of the Termination Agreement (Exhibit “B”) each contain confidentiality provisions regarding

   the secrecy of information including but not limited to protectable trade secrets. See Exhibit “A”

   ¶5 and Exhibit “B” ¶4.

           91.      Notwithstanding the Termination Agreement (Exhibit “B”) and any confidentiality

   provisions included therein, Plaintiff is the sole and exclusive owner of rights in and to the

   “Licensee Enhancements,” including any copyrights with respect thereto pursuant to the Software

   License Agreement ¶2(b)(2), attached as Exhibit “A,” for the reasons set forth in the facts section

   of this complaint.

           92.      Plaintiff obtained lawful possession of the THESYS Software by way of the

   Software License Agreement and obtained lawful possession of the Source Code by reason of the

   occurrence of one or more of the events detailed in paragraph 27 supra.

           93.      Plaintiff further obtained lawful possession of the THESYS Source Code by way

   of the Termination Agreement attached hereto as Exhibit “B.”

           94.      For the reasons detailed above, Plaintiff’s intended actions with respect to the

   Software as described in paragraph 1 supra, cannot be deemed a misappropriation of Defendant’s

   trade secrets.

           95.      Accordingly, Plaintiff requests this Honorable Court enter a judgment (a) declaring

   that Plaintiff’s modification, changes, additions to, deletions from, developments of overall

   enhancements, and derivative works to the THYSIS Software, either by itself or by and through

   third parties, will not constitute a misappropriation of Defendant’s trade secrets, if any; (b)

   declaring that Plaintiff may use license, market, assign, sell, exploit and/or offer for sale the



                                                    26
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 27 of 29



   Software under any name, trademark, tradename or service mark that Plaintiff owns or controls to

   any and all third party(ies) without being liable to Defendant for trade secret misappropriation;

   and (c) award Plaintiff its costs and attorney’s fees incurred as a result of this action and grant such

   further relief that this Honorable Court deems just and proper.

                                                   COUNT VII
                 (Petition for Cancellation of Defendant’s USPTO Trademark Registration for
                                               “THESYS”)

           96.      Plaintiff repeats and incorporates by reference the allegations contained in

   paragraphs 1 – 38 as if fully set forth hereat.

           97.      Defendant has not engaged in substantially exclusive use of the THESYS mark

   and/or same is not distinctive.

           98.      Defendant does not use its standard character mark as registered, and thus has

   abandoned its use of same.

           99.      Defendant’s mark is merely descriptive, or deceptively misdescriptive, or primarily

   geographically descriptive or deceptively misdescriptive, or primarily a surname.

           100.     Defendant’s mark is not distinctive of Defendant’s goods or services in commerce.

           101.     Accordingly, Plaintiff petitions this Court to cancel Defendant’s U.S. Trademark

   Registration for THESYS.

                                        PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully prays for the following relief:

      A. For a declaratory judgment that:

        a. Exhibit “B,” the Termination, Mutual Release, and License Agreement, is void ab initio

             for insufficient consideration;

        b. Alternatively, the “Eye Care Portion” referred to in paragraphs 1(a), 1(c) & (d) of the

             Termination Agreement set forth in ¶33 supra, contains and includes ¶2(b)(2) of the

                                                     27
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 28 of 29



           Software License Agreement fully set forth in ¶26 supra, and/or holding that ¶2(b)(2) of

           the Software License Agreement survives the Termination Agreement;

       c. Plaintiff may make derivative works of THESYS Software and, including without

           limitation, may itself, use, market, license, sell, assign and/or offer for sale the Software

           under any name, trademark or service mark that Plaintiff owns or controls to any and all

           third party(ies) without violating or breaching any contractual obligations by and

           between Plaintiff and Defendant, if any, without giving credit or further remuneration to

           Defendant;

       d. Plaintiff’s intended actions as defined in paragraph 1, supra, will not infringe

           Defendant’s alleged copyright(s) in and to THESYS Software, and Plaintiff may make

           derivative works of THESYS Software and, including without limitation, use, market,

           license, assign, sell, and/or offer for sale the Software under any name, trademark or

           service mark that Plaintiff owns or controls to any and all third party(ies) without giving

           credit or further remuneration to Defendant;

       e. Plaintiff’s intended actions, as set forth in paragraph 1, will not infringe, dilute and/or

           tarnish any of Defendant’s rights in the LINNAEUS and THESYS marks or any

           purported rights of Defendant under state or federal law; and

       f. Plaintiff’s intended actions, as set forth in paragraph 1, will not misappropriate

           Defendant’s trade secrets.

      B. That this Court cancel Defendant’s U.S. Trademark Registration for THESYS.

      C. That this Court find this is an exceptional case under 15 U.S.C. § 1117(a) and award

         Plaintiff its attorneys’ fees and costs incurred in this action.

      D. That this Court award Plaintiff its attorney’s fees and costs pursuant to Exhibit “B.”

      E. That this Court award Plaintiff its attorney’s fees and costs pursuant to 17 U.S.C. §505.

                                                    28
Case 1:19-cv-21837-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 29 of 29




      F. That this Court award Plaintiff the costs and other disbursements in this action together

         with such other and further relief as the Court may deem just and proper.


   Dated: May 7, 2019

                                               Respectfully submitted,

                                               ELLIOT ZIMMERMAN, BCS, P.A.

                                               By: /s/Elliot M. Zimmerman
                                               ELLIOT M. ZIMMERMAN, ESQ.
                                               Attorney for Plaintiff
                                               1776 N Pine Island Road, Ste. 224
                                               Plantation, FL 33322
                                               954.565.6996
                                               legal@cyberlaw.info
                                               Florida Bar No. 315291




                                                  29
